In a claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (McCabe, J.), dated December 12, 1985, which dismissed his claim upon the State’s motion made at the conclusion of the claimant’s case and renewed at the close of the evidence.
Ordered that the judgment is affirmed, with costs.
The claimant, an inmate in a correctional facility, injured himself when he tripped over a rope, which cordoned off a flower bed, while engaged in a game of softball. The record amply supports the determination of the Court of Claims that the claimant failed to sustain his burden of proving by a fair preponderance of the credible evidence that the State failed to exercise reasonable care in the maintenance of the area in question (see, Basso v Miller, 40 NY2d 233; Scaduto v State of New York, 86 AD2d 682). Bracken, J. P., Brown, Rubin and Spatt, JJ., concur.